          Case 1:18-cr-00537-SHS Document 58 Filed 05/22/19 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 22, 2019

VIA CM/ECF AND EMAIL

Hon. Sidney H. Stein
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:    United States v. Tortora, S1 18 Cr. 537 (SHS)

Dear Judge Stein:

        In connection with the investigation of the above-captioned matter, various search warrants
were duly issued by magistrate judges in the Southern District of New York. Relevant here, on or
about August 1, 2018, Magistrate Judge Gorenstein issued a warrant authorizing the search and
seizure of certain items found on the premises maintained at One Saw Mill River Road in Yonkers,
New York. That warrant was assigned docket number 18 Mag. 6579 and is being maintained
under seal by the magistrate clerk’s office.

        Defense counsel has advised that counsel seeks to inspect the original warrant in order to
view the issuing judge’s signature. Counsel further advised that, upon inquiry to the magistrate
clerk’s office, the warrant was returned and docketed on August 21, 2018 as number 207, under
sealed docket number M9-150, and is not available for inspection absent an order of the Court. In
connection with the defense’s request, the Government respectfully requests the entry of a limited
unsealing order which would permit the magistrate clerk’s office to unseal the above-described
warrant for the limited purpose of inspection by the parties. A proposed order is attached for the
Court’s consideration.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: _________________________
                                             Jessica Fender / Anden Chow /
                                             Lauren Schorr
                                             Assistant United States Attorneys
                                             (212) 637-2276 / 2348 / 2299
